Exhibit 10.59

$200,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

FEDERATED INVESTORS, INC.

THE GUARANTORS PARTY HERETO

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, As Agent

Dated as of October 31, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page 1.    CERTAIN DEFINITIONS    1    1.1    Certain
Definitions.    1    1.2    Construction.    18       1.2.1    Number;
Inclusion.    18       1.2.2    Determination.    18       1.2.3    Agent’s
Discretion and Consent.    18       1.2.4    Documents Taken as a Whole.    18
      1.2.5    Headings.    18       1.2.6    Implied References to this
Agreement.    19       1.2.7    Persons.    19       1.2.8    Modifications to
Documents.    19       1.2.9    From, To and Through.    19       1.2.10   
Shall; Will.    19    1.3    Accounting Principles.    19 2.    REVOLVING CREDIT
FACILITY    20    2.1    Commitments.    20       2.1.1    Revolving Credit
Commitments.    20       2.1.2    Swing Loan Commitment.    20    2.2    Nature
of Banks’ Obligations with Respect to Revolving Credit Loans.    20    2.3   
Certain Fees.    21       2.3.1    Facility Fees.    21       2.3.2    Usage
Fees.    21    2.4    Permanent Reductions of Commitments.    21       2.4.1   
Voluntary Reductions    21       2.4.2    Effect of Reductions    21    2.5   
Loan Requests.    22       2.5.1    Revolving Loan Requests.    22       2.5.2
   Swing Loan Requests.    22    2.6    Making Loans.    23       2.6.1   
Making Revolving Credit Loans; Borrowings to Repay Swing Loans.    23      
2.6.2    Making Swing Loans.    23       2.6.3    Borrowings to Repay Swing
Loans.    23    2.7    Notes.    24       2.7.1    Revolving Credit Notes.    24
      2.7.2    Swing Note.    24    2.8    Use of Proceeds.    24    2.9   
Letter of Credit Subfacility.    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page       2.9.1    Issuance of Letters of Credit.    24      
2.9.2    Letter of Credit Fees.    24       2.9.3    Disbursements,
Reimbursement.    25       2.9.4    Repayment of Participation Advances.    26
      2.9.5    Documentation.    26       2.9.6    Determinations to Honor
Drawing Requests.    27       2.9.7    Nature of Participation and Reimbursement
Obligations.    27       2.9.8    Indemnity.    28       2.9.9    Liability for
Acts and Omissions.    29    2.10    Increase in Commitments.    30 3.   
[INTENTIONALLY OMITTED]    31 4.    INTEREST RATES    31    4.1    Interest Rate
Options.    31       4.1.1    Revolving Credit Interest Rate Options.    31   
   4.1.2    Swing Loan Interest Rate Options.    32       4.1.3    Rate
Quotations.    32       4.1.4    Change in Fees or Interest Rates.    32    4.2
   Interest Periods.    33       4.2.1    Amount of Borrowing Tranche.    33   
   4.2.2    Renewals.    33    4.3    Interest After Default.    33       4.3.1
   Letter of Credit Fees, Interest Rate.    33       4.3.2    Other Obligations.
   33       4.3.3    Acknowledgment.    33    4.4    Euro-Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available.    34       4.4.1   
Unascertainable.    34       4.4.2    Illegality; Increased Costs; Deposits Not
Available.    34       4.4.3    Agent’s and Bank’s Rights.    34    4.5   
Selection of Interest Rate Options.    35 5.    PAYMENTS    35    5.1   
Payments.    35    5.2    Pro Rata Treatment of Banks.    36    5.3    Interest
Payment Dates.    36    5.4    Voluntary Prepayments.    36       5.4.1    Right
to Prepay.    36       5.4.2    Replacement of a Bank.    37

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page       5.4.3    Change of Lending Office.    38    5.5   
Settlement Date Procedures.    38    5.6    Additional Compensation in Certain
Circumstances.    38       5.6.1    Increased Costs or Reduced Return Resulting
from Taxes, Reserves, Capital Adequacy Requirements, Expenses, Etc.    38      
5.6.2    Indemnity.    39 6.    REPRESENTATIONS AND WARRANTIES    40    6.1   
Representations and Warranties.    40       6.1.1    Organization and
Qualification.    40       6.1.2    Subsidiaries.    40       6.1.3    Power and
Authority.    41       6.1.4    Validity and Binding Effect.    41       6.1.5
   No Conflict.    41       6.1.6    Litigation.    41       6.1.7    Title to
Properties.    42       6.1.8    Financial Statements.    42       6.1.9    Use
of Proceeds; Margin Stock; Section 20 Subsidiaries.    42       6.1.10    Full
Disclosure.    43       6.1.11    Taxes.    43       6.1.12    Consents and
Approvals.    43       6.1.13    No Event of Default; Compliance with
Instruments.    44       6.1.14    Patents, Trademarks, Copyrights, Licenses,
Etc.    44       6.1.15    Insurance.    44       6.1.16    Compliance with
Laws.    44       6.1.17    Material Contracts; Burdensome Restrictions.    44
      6.1.18    Investment Companies; Regulated Entities.    45       6.1.19   
Plans and Benefit Arrangements.    45       6.1.20    Employment Matters.    45
      6.1.21    Environmental Matters.    46       6.1.22    Senior Debt Status.
   46       6.1.23    Anti-Terrorism Laws.    46       6.1.24    Existing
Business.    47    6.2    Updates to Schedules.    47 7.    CONDITIONS OF
LENDING AND ISSUANCE OF LETTERS OF CREDIT    48    7.1    First Loans and
Letters of Credit.    48       7.1.1    Officer’s Certificate.    48       7.1.2
   Secretary’s Certificate.    48       7.1.3    Delivery of Loan Documents.   
49

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Section

                 Page        7.1.4    Opinion of Counsel.    49        7.1.5   
Legal Details.    49        7.1.6    Payment of Fees.    49        7.1.7   
Consents.    49        7.1.8    Officer’s Certificate Regarding MACs.    49    
   7.1.9    No Violation of Laws.    49        7.1.10    No Actions or
Proceedings.    50        7.1.11    Termination of Existing Credit Agreement.   
50     7.2    Each Additional Loan or Letter of Credit.    50   8.   COVENANTS
      50     8.1    Affirmative Covenants.    50        8.1.1    Preservation of
Existence, Etc.    50        8.1.2    Payment of Liabilities, Including Taxes,
Etc.    51        8.1.3    Maintenance of Insurance.    51        8.1.4   
Maintenance of Properties and Leases.    51        8.1.5    Maintenance of
Patents, Trademarks, Etc.    51        8.1.6    Visitation Rights.    51       
8.1.7    Keeping of Records and Books of Account.    52        8.1.8    Plans
and Benefit Arrangements.    52        8.1.9    Compliance with Laws.    52    
   8.1.10    Ownership of Subsidiaries.    52        8.1.11    New Subsidiaries.
   52        8.1.12    Subordination of Intercompany Loans.    53        8.1.13
   Anti-Terrorism Laws.    53     8.2    Negative Covenants.    53        8.2.1
   Indebtedness.    53        8.2.2    Liens.    54        8.2.3    Guaranties.
   54        8.2.4    Loans and Investments.    54        8.2.5    Dividends and
Related Distributions.    55        8.2.6    Liquidations, Mergers,
Consolidations, Acquisitions.    56        8.2.7    Dispositions of Assets or
Subsidiaries.    56        8.2.8    Affiliate Transactions.    57        8.2.9
   Continuation of or Change in Business.    57        8.2.10    Plans and
Benefit Arrangements.    58        8.2.11    Fiscal Year; Accounting Methods.   
58        8.2.12    Intercompany Transactions.    58        8.2.13    Change in
Ownership.    58        8.2.14    Maximum Leverage Ratio.    59

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page       8.2.15    Minimum Interest Coverage Ratio.    59   
8.3    Reporting Requirements.    59       8.3.1    Quarterly Financial
Statements.    59       8.3.2    Annual Financial Statements.    59       8.3.3
   Certificate of the Borrower.    60       8.3.4    Notice of Default.    60   
   8.3.5    Notice of Litigation.    60       8.3.6    Certain Events.    60   
   8.3.7    Other Notices, Reports and Information.    61       8.3.8    Notices
Regarding Plans and Benefit Arrangements.    61       8.3.9    Notices Regarding
Special Purpose Subsidiaries.    62       8.3.10    Notice of Change in Debt
Rating.    62 9.    DEFAULT    63    9.1    Events of Default.    63       9.1.1
   Payments Under Loan Documents.    63       9.1.2    Breach of Warranty.    63
      9.1.3    Breach of Certain Covenants.    63       9.1.4    Breach of Other
Covenants.    63       9.1.5    Defaults in Other Agreements or Indebtedness.   
63       9.1.6    Final Judgments or Orders.    64       9.1.7    Loan Document
Unenforceable.    64       9.1.8    Proceedings Against Assets.    64      
9.1.9    Notice of Lien or Assessment.    64       9.1.10    Insolvency.    64
      9.1.11    Events Relating to Plans and Benefit Arrangements.    64      
9.1.12    Cessation of Business.    65       9.1.13    Involuntary Proceedings.
   65       9.1.14    Voluntary Proceedings.    65    9.2    Consequences of
Event of Default.    66       9.2.1    Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings.    66       9.2.2    Bankruptcy,
Insolvency or Reorganization Proceedings.    66       9.2.3    Set-off.    66   
   9.2.4    Suits, Actions, Proceedings.    67       9.2.5    Application of
Proceeds; Collateral Sharing.    67       9.2.6    Other Rights and Remedies.   
67 10.    THE AGENT    68    10.1    Appointment.    68

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page    10.2    Delegation of Duties.    68    10.3    Nature
of Duties; Independent Credit Investigation.    68    10.4    Actions in
Discretion of Agent; Instructions From the Banks.    69    10.5    Reimbursement
and Indemnification of Agent by the Borrower.    69    10.6    Exculpatory
Provisions; Limitation of Liability.    70    10.7    Reimbursement and
Indemnification of Agent by Banks.    70    10.8    Reliance by Agent.    71   
10.9    Notice of Default.    71    10.10    Notices.    71    10.11    Banks in
Their Individual Capacities; Agent in its Individual Capacity.    71    10.12   
Holders of Notes.    72    10.13    Equalization of Banks.    72    10.14   
Successor Agent.    72    10.15    Agent’s Fee.    73    10.16    Availability
of Funds.    73    10.17    Calculations.    74    10.18    No Reliance on
Agent’s Customer Identification Program.    74    10.19    Beneficiaries.    74
11.    MISCELLANEOUS    74    11.1    Modifications, Amendments or Waivers.   
74       11.1.1    Increase of Commitment; Extension of Expiration Date.    75
      11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.    75       11.1.3    Release of Guarantor.   
75       11.1.4    Miscellaneous.    75    11.2    No Implied Waivers;
Cumulative Remedies; Writing Required.    75    11.3    Reimbursement and
Indemnification of Banks by the Borrower; Taxes.    76    11.4    Holidays.   
76    11.5    Funding by Branch, Subsidiary or Affiliate.    77       11.5.1   
Notional Funding.    77       11.5.2    Actual Funding.    77    11.6   
Notices.    77    11.7    Severability.    78    11.8    Governing Law.    78   
11.9    Prior Understanding.    79    11.10    Duration; Survival.    79   
11.11    Successors and Assigns.    79    11.12    Confidentiality.    80      
11.12.1    General.    80

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

                  Page       11.12.2    Sharing Information With Affiliates of
the Banks.    81    11.13    Counterparts.    81    11.14    Agent’s or Bank’s
Consent.    81    11.15    Exceptions.    81    11.16    CONSENT TO FORUM;
WAIVER OF JURY TRIAL.    81    11.17    Certifications From Banks and
Participants.    82       11.17.1    Tax Withholding.    82       11.17.2    USA
Patriot Act.    83    11.18    Joinder of Parties to Loan Documents.    83

 

vii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES          SCHEDULE 1.1(A)      PRICING GRID SCHEDULE 1.1(B)   —   
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)   —    PERMITTED
LIENS SCHEDULE 6.1.2   —    SUBSIDIARIES SCHEDULE 8.2.1   —    PERMITTED
INDEBTEDNESS SCHEDULE 8.2.4   —    PERMITTED LOANS AND INVESTMENTS EXHIBITS     
EXHIBIT 1.1(A)   —    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)   —   
GUARANTY AGREEMENT EXHIBIT 1.1(I)   —    INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(L)(1)      LENDER JOINDER EXHIBIT 1.1(L)(2)   —    LOAN DOCUMENT
JOINDER EXHIBIT 1.1(R)   —    REVOLVING CREDIT NOTE EXHIBIT 1.1(S)   —    SWING
NOTE EXHIBIT 2.5.1   —    REVOLVING LOAN REQUEST EXHIBIT 2.5.2   —    SWING LOAN
REQUEST EXHIBIT 7.1.4   —    OPINION OF COUNSEL EXHIBIT 8.3.3   —    QUARTERLY
COMPLIANCE CERTIFICATE

 

viii



--------------------------------------------------------------------------------

Exhibit 10.59

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of October 31, 2006 and is made by and among
FEDERATED INVESTORS, INC., a Pennsylvania corporation (the “Borrower”), each of
the GUARANTORS (as hereinafter defined), the BANKS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Banks under
this Agreement (hereinafter referred to in such capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$200,000,000 as such amount may be increased from time to time up to an amount
not to exceed $300,000,000 pursuant to Section 2.10 hereof; and

WHEREAS, the revolving credit facility shall be used for general corporate
purposes; and

WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

Agent’s Fee shall have the meaning assigned to that term in Section 10.15.

Agent’s Letter shall have the meaning assigned to that term in Section 10.15.



--------------------------------------------------------------------------------

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

Applicable Facility Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the
heading “Facility Fee.” The Applicable Facility Fee Rate shall be computed in
accordance with the parameters set forth on Schedule 1.1(A).

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Letter of Credit Fee.” The Applicable Letter of Credit Fee Rate
shall be computed in accordance with the parameters set forth on Schedule
1.1(A).

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to Base Rate under the Revolving Credit
Base Rate Option or Swing Loan Base Rate Option at the indicated level of Debt
Rating in the pricing grid on Schedule 1.1(A) below the heading “Revolving
Credit or Swing Base Rate Spread.”

(B) the percentage spread to be added to Euro Rate under the Revolving Credit
Euro-Rate Option at the indicated level of Debt Rating in the pricing grid on
Schedule 1.1(A) below the heading “Revolving Credit Euro-Rate Spread.”

The Applicable Margin shall be completed in accordance with the parameters set
forth on Schedule 1.1(A).

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of
Exhibit 1.1(A).

Audited Statements shall have the meaning assigned to that term in
Section 6.1.8.

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

2



--------------------------------------------------------------------------------

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not necessarily be the lowest rate then being charged commercial
borrowers by the Agent, or (ii) the Federal Funds Open Rate plus 0.50% per
annum.

Base Rate Option shall mean the Revolving Credit Base Rate Option.

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Section 6.1.23.2.

Borrower shall mean Federated Investors, Inc., a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

CDOs shall mean collateralized debt obligation structures for which any of the
Loan Parties provides investment advice.

Class A Shares shall mean the Class A Common Stock of the Borrower.

Closing Date shall mean October 31, 2006.

Commitment shall mean as to any Bank its Revolving Credit Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments of all
of the Banks.

Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.3.

Consideration shall mean, with respect to any acquisition pursuant to
Section 8.2.6(ii), the aggregate of (i) the cash paid by any of the Loan Parties
or any Subsidiary

 

3



--------------------------------------------------------------------------------

of a Loan Party, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by any of the Loan Parties or any
Subsidiary of a Loan Party, whether in favor of the seller or otherwise and
whether fixed or contingent, (iii) any Guaranty given or incurred by any Loan
Party or any Subsidiary of a Loan Party in connection therewith, and (iv) any
other consideration given or obligation incurred by any of the Loan Parties or
any Subsidiary of a Loan Party in connection therewith.

Consolidated EBITDA as of the end of any fiscal quarter for the four (4) fiscal
quarters then ended shall mean (i) the sum of net income, depreciation,
amortization, other non-cash charges to net income (excluding any non-cash
charges which require an accrual or reserve for cash charges for any future
period), interest expense and income tax expense minus (ii) non-cash credits to
net income, in each case of the Borrower and its Consolidated Subsidiaries for
such period determined in accordance with GAAP; provided that if the Borrower
and Consolidated Subsidiaries shall make one or more acquisitions or
dispositions of the capital stock of any Person or all or substantially all of
the assets of any Person permitted by Sections 8.2.6 or 8.2.7 during such
period, Consolidated EBITDA for such period shall be adjusted on a pro forma
basis in a manner satisfactory to the Agent to give effect to all such
acquisitions or dispositions as if they had occurred at the beginning of such
period.

Consolidated Subsidiaries shall mean and include those subsidiaries or other
entities whose accounts are consolidated with the accounts of the Borrower in
accordance with GAAP provided that (i) for the purpose of calculating the
financial ratios in Sections 8.2.14 and 8.2.15 the impact of the sale or
assignment of any Designated Assets, in either case pursuant to the Master
Agreement, the Purchase and Sale Agreement or any similar agreement or program
and in accordance with Section 8.2.7(i), shall be excluded and (ii) to the
extent that FIN 46 requires the consolidation of the account of any Funds with
the account of the Borrower, the impact of FIN 46 shall be excluded.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

Debt Rating shall mean the rating of the Borrower’s senior unsecured long-term
debt or long-term counterparty credit by Standard & Poor’s or Moody’s.

Designated Assets shall mean the right to receive deferred sales charges,
including 12b-1 and contingent deferred sales charges, and any comparable fees
from a Fund relating to the sale of Fund shares or sales of other interest in or
obligations of Funds and the maintenance of customer accounts, including
shareholder servicing fees.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

4



--------------------------------------------------------------------------------

Domestic Subsidiaries shall mean any Subsidiary of the Borrower that is
organized or incorporated under the Laws of any state or commonwealth in the
United States of America.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by

 

5



--------------------------------------------------------------------------------

the British Bankers’ Association as set forth on Moneyline Telerate (or
appropriate successor or, if the British Bankers’ Association or its successor
ceases to provide such quotes, a comparable replacement determined by the Agent)
display page 3750 (or such other display page on the Moneyline Telerate service
as may replace display page 3750) two (2) Business Days prior to the first day
of such Interest Period for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

 

        

Average of London interbank offered rates quoted

by BBA or appropriate successor as shown on

Euro-Rate   =    Moneyline Telerate Service display page 3750     

1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Euro-Rate Option shall mean the Revolving Credit Euro-Rate Option.

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 31, 2011.

Facility Fee shall have the meaning assigned to that term in Section 2.3.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

6



--------------------------------------------------------------------------------

Federal Funds Open Rate shall mean the rate per annum determined by the Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto, or any other broker selected
by the Agent, as set forth on the applicable Telerate display page; provided,
however; that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day, or
if no such rate shall be quoted by a Federal funds broker at such time, such
other rate as determined by the Agent in accordance with its usual procedures.

Federated Bank shall mean Federated Investors Trust Company, a state chartered
bank under the laws of New Jersey.

FIN 46 shall mean the Financial Accounting Standards Board Interpretation No. 46
“Consolidation of Variable Interest Entities,” as revised December, 2003.

Foreign Subsidiaries shall mean the Subsidiaries of the Borrower that are not
Domestic Subsidiaries.

Fund Fees shall mean the management, administrative, shareholder services,
12b-1, contingent deferred sales charges and other similar fees contractually
due any of the Loan Parties or any Subsidiary of a Loan Party from the Funds.

Funds shall mean the mutual funds, CDOs, investment conduits or other entities
for which any of the Loan Parties or any Subsidiary of a Loan Party serves as an
advisor, an administrator, a distributor or a servicer.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page to the Guaranty Agreement and each other
Person which joins the Guaranty Agreement as a Guarantor after the date hereof
pursuant to Section 11.18.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

7



--------------------------------------------------------------------------------

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G) executed and delivered by each of the
Guarantors to the Agent for the benefit of the Banks.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.8.

Increasing Lender shall have the meaning assigned to such term in Section 2.10.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or Subsidiary thereof or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties and the Subsidiaries of the Loan Parties in the form attached
hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three, six or twelve Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or

 

8



--------------------------------------------------------------------------------

conversion to the Euro-Rate Option if the Borrower is renewing or converting to
the Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Interim Statements shall have the meaning assigned to that term in
Section 6.1.8.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Investment Company Act shall mean the Investment Company Act of 1940, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender Joinder shall have the meaning assigned to such term in Section 2.10(x).

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

Leverage Ratio shall mean the ratio of Total Indebtedness to Consolidated
EBITDA.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any

 

9



--------------------------------------------------------------------------------

assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

Limited Investments shall mean the following: (i) investments or contributions
by a Loan Party directly or indirectly in the capital stock of or other payments
(except in connection with transactions for fair value in the ordinary course of
business, including usual and customary service and occupancy contracts) to any
of the Special Purpose Subsidiaries, (ii) loans by a Loan Party or a Subsidiary
of a Loan Party directly or indirectly to any of the Special Purpose
Subsidiaries, (iii) guarantees by a Loan Party or a Subsidiary of a Loan Party
directly or indirectly of the obligations of any of the Special Purpose
Subsidiaries, or (iv) other obligations, contingent or otherwise, of the Loan
Parties or a Subsidiary of a Loan Party to or for the benefit of any of the
Special Purpose Subsidiaries.

Liquidity shall mean the sum of cash, cash equivalents and undrawn Revolving
Credit Commitments.

LLC Interests shall have the meaning given to such term in Section 6.1.2.

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Intercompany Subordination Agreement, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Document Joinder shall mean a joinder by a Person as a party (to the extent
required by Section 8.1.11) under this Agreement, the Guaranty Agreement and the
other Loan Documents in the form of Exhibit 1.1(L)(2).

Loan Request shall have the meaning given to such term in Section 2.5.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and the Swing Loans or any Revolving Credit Loan or any Swing Loan.

Master Agreement shall mean the Federated Investors Program Master Agreement
dated as of October 24, 1997, among Federated Investors, Federated Funding
1997-1, Inc., Federated Investors Management Company, Federated Securities
Corp., the Owner Trustee of the PLT Finance Trust 1997-1, PLT Finance, L.P.,
Putnam, Lovell & Thorton Inc., and Bankers Trust Company, as amended or replaced
from time to time as permitted under this Agreement.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of

 

10



--------------------------------------------------------------------------------

the Loan Parties and their Subsidiaries taken as a whole to duly and punctually
pay or perform their Indebtedness, or (d) impairs materially or could reasonably
be expected to impair materially the ability of the Agent or any of the Banks,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

New Lender shall have the meaning assigned to such term in Section 2.10.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Notes shall mean the Revolving Credit Notes and the Swing Note.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Banks, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes, the
Letters of Credit, the Agent’s Letter or any other Loan Document.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.3.4.

Partnership Interests shall have the meaning given to such term in
Section 6.1.2.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

11



--------------------------------------------------------------------------------

Permitted Investments shall mean:

(i) investments made under usual and customary terms in the ordinary course of
business in or relating to the establishment or maintenance of the Funds;

(ii) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America, maturing in sixty (60) months or less from the
date of acquisition;

(iii) commercial paper maturing in one hundred eighty (180) days or less rated
not lower than A-1 by Standard & Poor’s or P-1 by Moody’s Investors Service,
Inc. on the date of acquisition;

(iv) demand deposits, time deposits or certificates of deposit maturing within
five (5) years in commercial banks whose obligations are rated A-1, P-1 or the
equivalent or better by Standard & Poor’s or Moody’s Investors Service, Inc. on
the date of acquisition;

(v) corporate obligations rated A or better by Standard & Poor’s or Moody’s
Investors Service, Inc. on the date of acquisition, maturing in sixty
(60) months or less from the date of acquisition;

(vi) repurchase agreements and reverse repurchase agreements maturing within one
(1) year and entered into with commercial banks or investment banking firms of
recognized standing with respect to any investment permitted under clauses (i)
through (v) above;

(vii) any interest rate protection instrument reasonably acceptable to the
Agent; and

(viii) any mutual fund (A) for which any of the Loan Parties or any Subsidiary
of a Loan Party serves as an investment advisor or (B) for which none of the
Loan Parties or any Subsidiary of a Loan Party serves as an investment advisor,
provided that the aggregate investment in mutual funds governed by clause (B)
shall not exceed $20,000,000 at any one time.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

12



--------------------------------------------------------------------------------

(iv) (A) good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
and (B) Liens granted to surety companies, or to financial institutions to
secure standby letters of credit issued by such institutions to surety
companies, as an inducement for such surety companies to issue or maintain
existing surety, appeal, indemnity, performance or other similar bonds required
in the ordinary course of business;

(v) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided, that the principal amount secured thereby as of the Closing
Date is not hereafter increased and no additional assets become subject to such
Lien;

(vii) operating leases;

(viii) capital leases made under usual and customary terms in the ordinary
course of business and Purchase Money Security Interests, in each case as and to
the extent permitted in Section 8.2.1(ii); and

(ix) the following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not result in a Material Adverse
Change:

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that each of the Companies maintains
such reserves or other appropriate provisions as shall be required by GAAP and
pays all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

 

13



--------------------------------------------------------------------------------

(4) Liens of governmental entities arising under federal or state environmental
laws.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

PNC Quoted Rate Option shall mean the Interest Rate Option set forth in
Section 4.1.2(ii).

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Purchase and Sale Agreement shall mean the Purchase and Sale Agreement dated as
of December 21, 2000 by and among Federated Investors Management Company,
Federated Securities Corp., Federated Funding 1997-1, Inc., Federated Investors,
Inc., Citibank, N.A., and Citicorp North America, Inc.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

14



--------------------------------------------------------------------------------

Ratable Share shall mean the proportion that a Bank’s Commitment bears to the
Commitments of all of the Banks.

Regulated Subsidiary shall mean any Subsidiary of the Borrower that is
(i) registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934, or (ii) engaged in the business of banking and regulated
by federal or state banking regulators.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Banks shall mean

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Banks whose Commitments aggregate more than 50% of the
Commitments of all of the Banks, or

(ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any Bank or group of Banks if the sum of the Loans
(including each Bank’s Ratable Share of Swing Loans), Reimbursement Obligations
and Letter of Credit Borrowings of such Banks then outstanding aggregates more
than 50% of the total principal amount of all of the Loans, Reimbursement
Obligations and Letter of Credit Borrowings then outstanding. Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Agent and not a participating Bank if
such Bank has not made its Participation Advance in respect thereof and shall be
deemed to be in favor of such Bank to the extent of its Participation Advance if
it has made its Participation Advance in respect thereof.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Loan Parties and their
Subsidiaries.

 

15



--------------------------------------------------------------------------------

Revolving Credit Base Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(i).

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, if any, to which such
Bank is a party, and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Banks.

Revolving Credit Commitment Increase Date shall have the meaning assigned to
such term in Section 2.10.

Revolving Credit Euro-Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(ii).

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1 or 2.9.3.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding and the Letters of Credit Outstanding.

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

Settlement Date shall mean any Business Day on which the Agent elects to effect
settlement pursuant to Section 5.5.

Special Purpose Subsidiary shall mean any corporation, business trust or other
entity formed by the Borrower to engage in the limited activities permitted by
Section 8.2.9(i) and shall be an indirect wholly owned subsidiary of the
Borrower, provided, that if the Special Purpose Subsidiary is organized under
the law of a foreign jurisdiction which requires that residents of such foreign
jurisdiction maintain a certain level of ownership interest in such Special
Purpose Subsidiary, then a wholly owned Subsidiary of the Borrower shall own a
number of outstanding shares of such Special Purpose Subsidiary that is not less
than the greater of (i) 51% of the outstanding shares of such Special Purpose
Subsidiary, and (ii) the maximum number of outstanding shares of such Special
Purpose Subsidiary permitted pursuant to the law of such foreign jurisdiction.

 

16



--------------------------------------------------------------------------------

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or any partnership of which such Person is a general partner or of
which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, and (ii) any corporation, trust, partnership or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries. For the purposes of this Agreement, none of the
Special Purpose Subsidiaries or the Funds shall be considered a “Subsidiary” of
the Borrower or any Loan Party. For the purposes of this Agreement, the term
“wholly owned Subsidiaries” shall include (x) all Subsidiaries of which all of
the outstanding shares of capital stock or beneficial interest of such
Subsidiary are owned by the Borrower or another wholly owned Subsidiary of the
Borrower, or (v) Foreign Subsidiaries where the law of the applicable foreign
jurisdiction requires that residents of such foreign jurisdiction maintain a
certain level of ownership interest in such Subsidiary and the Borrower or
another wholly owned Subsidiary of the Borrower owns not less than the greater
of (a) 51% of the outstanding shares of capital stock or beneficial interests of
such Subsidiary and (b) the maximum number of outstanding shares of capital
stock or beneficial interests of such Subsidiary permitted pursuant to the law
of such foreign jurisdiction are owned by the Borrower or another wholly owned
Subsidiary of the Borrower.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2.

Swing Loan Base Rate Option shall mean the option of the Borrower to have Swing
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.2(i).

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 in an aggregate principal amount up to
$25,000,000.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
swing loans or any swing loan made by PNC to the Borrower pursuant to
Section 2.1.2.

Swing Note shall mean the Swing Note of the Borrower in the form of
Exhibit 1.1(S), evidencing the Swing Loans, together with all amendments,
extensions, renewals, restatements, refinancings or refundings thereof in whole
or in part.

Total Indebtedness shall mean, as of the end of any fiscal quarter, all
Indebtedness of the Borrower and its Consolidated Subsidiaries on such date.

 

17



--------------------------------------------------------------------------------

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

Usage Fee shall have the meaning assigned to that term in Section 2.3.2.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1 Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”.

1.2.2 Determination.

References to “determination” of or by the Agent or the Banks shall be deemed to
include good-faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Banks
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error.

1.2.3 Agent’s Discretion and Consent.

Whenever the Agent or the Banks are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith.

1.2.4 Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.

1.2.5 Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.

 

18



--------------------------------------------------------------------------------

1.2.6 Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified.

1.2.7 Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity.

1.2.8 Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.

1.2.9 From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.

1.2.10 Shall; Will.

References to “shall” and “will” are intended to have the same meaning.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP provided that for the purpose of determining
compliance with Sections 8.2.1 and 8.2.2, the impact of the incurrence of
indebtedness or creation of liens in connection with the sale or transfer of
Designated Assets as described and permitted under Sections 8.2.7(i) shall be
excluded. If one or more changes in GAAP after the date of this Agreement are
required to be applied to then existing transactions, and either a violation of
one or more provisions hereof shall have occurred which would not have occurred
if no change in accounting principles had taken place or a violation of one or
more of the provisions hereof shall not occur which would have occurred if no
change in accounting principles had taken place:

(a) the parties agree that any such violation shall not be considered to
constitute an Event of Default for a period of thirty (30) days;

 

19



--------------------------------------------------------------------------------

(b) the parties agree in such event to negotiate in good faith to attempt to
draft an amendment of this Agreement satisfactory to the Required Banks which
shall approximate to the extent possible the economic effect of the original
provisions hereof after taking into account such change or changes in GAAP; and

(c) if the parties are unable to negotiate such an amendment satisfactory to the
Required Banks within thirty (30) days, then as used in this Agreement “GAAP”
shall mean generally accepted accounting principles as in effect prior to such
change.

2. REVOLVING CREDIT FACILITY

2.1 Commitments.

2.1.1 Revolving Credit Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan the aggregate amount of Loans from such Bank and such Bank’s Ratable Share
of any Swing Loans shall not exceed such Bank’s Revolving Credit Commitment
minus such Bank’s Ratable Share of the Letters of Credit Outstanding. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.

2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may make, at its option, cancelable at any time
for any reason whatsoever, swing loans (the “Swing Loans”) to the Borrower at
any time or from time to time after the date hereof to, but not including, the
Expiration Date in an aggregate principal amount up to $25,000,000 (the “Swing
Loan Commitment”), provided that the aggregate principal amount of PNC’s Swing
Loans and the Revolving Credit Loans of all the Banks and the Letters of Credit
Outstanding at any one time outstanding shall not exceed the Revolving Credit
Commitments of all the Banks. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2.

2.2 Nature of Banks’ Obligations with Respect to Revolving Credit Loans.

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in accordance
with its Ratable Share. The aggregate of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the sum of Swing Loans
outstanding and the Letters of Credit Outstanding. The obligations of each Bank
hereunder are several. The failure of any Bank to perform its obligations
hereunder shall not affect the Obligations of the Borrower to any other party
nor shall any other party be liable for the failure of such Bank to perform its
obligations hereunder. The Banks shall have no obligation to make Revolving
Credit Loans hereunder on or after the Expiration Date.

 

20



--------------------------------------------------------------------------------

2.3 Certain Fees.

2.3.1 Facility Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Bank, as consideration for such Bank’s
Revolving Credit Commitment hereunder, a nonrefundable facility fee (the
“Facility Fee”) equal to the Applicable Facility Fee Rate (computed on the basis
of a year of 365 or 366 days, as the case may be, and actual days) of such
Bank’s Revolving Credit Commitment as the same may be constituted from time to
time. All Facility Fees shall be payable in arrears on the first Business Day of
each January, April, July and October after the date hereof and on the
Expiration Date or upon acceleration of the Notes.

2.3.2 Usage Fees.

Accruing from the Closing Date until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Bank, as consideration for such Bank’s
Revolving Credit Commitment hereunder, a usage fee (the “Usage Fee”) equal to
0.075% per annum (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) of the daily amount of the Revolving
Facility Usage for each day that the Revolving Facility Usage exceeds fifty
percent (50%) of the Revolving Credit Commitments (for purposes of this
computation, PNC’s Swing Loans shall be deemed to be borrowed amounts under its
Revolving Credit Commitment and Letter of Credit Outstandings shall be deemed to
be borrowed amounts under each Bank’s Revolving Credit Commitments in accordance
with its Ratable Share). All Usage Fees shall be payable in arrears on the first
Business Day of each January, April, July and October after the date hereof and
on the Credit Expiration Date or upon acceleration of the Notes.

2.4 Permanent Reductions of Commitments.

2.4.1 Voluntary Reductions. The Borrower shall be permitted, without premium or
penalty, at any time upon five (5) Business Days’ notice to the Agent, to reduce
permanently the Revolving Credit Commitments in an aggregate amount of not less
than $5,000,000 and in integral multiples of $1,000,000 for amounts in excess of
$5,000,000, and each Bank’s Revolving Credit Commitments shall be reduced in
accordance with its Ratable Share; provided, however, the principal amount of
all Swing Loans and Revolving Credit Loans outstanding at any time and Letters
of Credit Outstanding shall not be permitted to exceed the Revolving Credit
Commitments of all the Banks at such time.

2.4.2 Effect of Reductions. After each such reduction, the Facility Fee and the
Usage Fee shall be calculated upon the Revolving Credit Commitments of the Banks
as so reduced, and the amount of the reduction of the Revolving Credit
Commitments may not be reinstated.

 

21



--------------------------------------------------------------------------------

2.5 Loan Requests.

2.5.1 Revolving Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the Agent,
not later than 1:00 p.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans; and (ii) one (1) Business Day prior to either
the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Agent may rely on the authority of any individual making
such a telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which shall be in integral multiples of
$50,000 and not less than $5,000,000 for each Borrowing Tranche to which the
Euro-Rate Option applies and not less than the lesser of $1,000,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the Euro-Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the
case of a Borrowing Tranche to which the Euro-Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 2:00 p.m. Pittsburgh time on the proposed Borrowing Date of a duly
completed request therefor substantially in the form of Exhibit 2.5.2 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a “Swing Loan Request”), it being understood that the Agent may
rely on the authority of any person making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify (i) the proposed Borrowing Date (ii) whether
the Base Rate Option or the PNC Quoted Rate Option shall apply and (iii) the
principal amount of such Swing Loan, which shall not be less than $100,000. The
Borrower may telephone PNC on any Business Day to request PNC to provide the
Borrower with the PNC Quoted Rate Option available on such Business Day, and PNC
shall promptly respond to such request. If the Borrower elects the PNC Quoted
Rate Option to apply with respect to any Swing Loan, such PNC Quoted Rate Option
will be in effect until the following Business Day.

 

22



--------------------------------------------------------------------------------

2.6 Making Loans.

2.6.1 Making Revolving Credit Loans; Borrowings to Repay Swing Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Revolving Credit Loan Requests], notify the Banks of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans requested thereby; (ii) the
amount and type of each such Revolving Credit Loan and the applicable Interest
Period (if any); and (iii) the apportionment among the Banks of such Revolving
Credit Loans as determined by the Agent in accordance with Section 2.2 [Nature
of Banks’ Obligations]. Each Bank shall remit the principal amount of each
Revolving Credit Loan to the Agent such that the Agent is able to, and the Agent
shall, to the extent the Banks have made funds available to it for such purpose
and subject to Section 7.2 [Each Additional Loan], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole discretion to fund with its
own funds the Revolving Credit Loans of such Bank on such Borrowing Date, and
such Bank shall be subject to the repayment obligation in Section 10.16
[Availability of Funds].

2.6.2 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2, fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 5:00 p.m. Pittsburgh time on the Borrowing Date; provided that at any
time after PNC receives notice of default as set forth in Section 10.9, PNC
shall not make any Swing Loans.

2.6.3 Borrowings to Repay Swing Loans.

PNC may at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Bank shall make a Revolving Credit
Loan in an amount equal to such Bank’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans plus, if PNC so requests, accrued interest
thereon, provided that no Bank shall be obligated in any event to make Revolving
Credit Loans in excess of its Revolving Credit Commitment minus its Ratable
Share of the sum of any Swing Loans outstanding and the Letter of Credit
Outstandings. Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.5.1 without regard to any of the
requirements of that provision. PNC shall provide notice to the Banks (which may
be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.3 and of the
apportionment among the Banks, and the Banks shall be unconditionally obligated
to fund such Revolving Credit Loans (whether or not the conditions specified in
Section 7.2 are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. Pittsburgh time on the Business Day next succeeding the
date the Banks receive such notice from PNC.

 

23



--------------------------------------------------------------------------------

2.7 Notes.

2.7.1 Revolving Credit Notes.

The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank. The Borrower unconditionally promises to pay the
outstanding principal balance of all Revolving Credit Loans made by the Banks to
the Borrower pursuant to this Agreement and the Revolving Credit Notes in full
on the Expiration Date or at such other times as set forth in this Agreement.

2.7.2 Swing Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC together with interest thereon shall be evidenced by a
demand promissory note of the Borrower dated the Closing Date in the form of
Exhibit 1.1(S) payable to the order of PNC in a face amount equal to the Swing
Loan Commitment.

2.8 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for general corporate purposes and for working capital. The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Agent a completed application and agreement for
letters of credit in such form as the Agent may specify from time to time by no
later than 10:00 a.m., Pittsburgh time, at least three (3) Business Days, or
such shorter period as may be agreed to by the Agent, in advance of the proposed
date of issuance. Subject to the terms and conditions hereof and in reliance on
the agreements of the other Banks set forth in this Section 2.9, the Agent or
any of the Agent’s Affiliates will issue a Letter of Credit provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance, and (B) in no event expire later than ten (10) Business
Days prior to the Expiration Date and providing that in no event shall (i) the
Letters of Credit Outstanding exceed, at any one time, $25,000,000 or (ii) the
Revolving Facility Usage plus any Swing Loans outstanding exceed, at any one
time, the Revolving Credit Commitments.

2.9.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Agent for the ratable account of the Banks a
fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate

 

24



--------------------------------------------------------------------------------

(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed), and (ii) to the Agent for its own account a fronting fee
equal to 0.125% per annum (computed on the basis of a year of 365 or 366 days
and actual days elapsed), which fees shall be computed on the daily average
Letters of Credit Outstanding and shall be payable quarterly in arrears
commencing with the first Business Day of each January, April, July and October
following issuance of each Letter of Credit and on the Expiration Date. The
Borrower shall also pay to the Agent for the Agent’s sole account the Agent’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Agent may generally charge or incur from time to
time in connection with the issuance, maintenance, modification (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.

2.9.3 Disbursements, Reimbursement.

2.9.3.1 Immediately upon the Issuance of each Letter of Credit, each Bank shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Bank’s Ratable Share of the maximum amount
available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower. Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent prior to 2:00 p.m., Pittsburgh time
on each date that an amount is paid by the Agent under any Letter of Credit
(each such date, an “Drawing Date”) in an amount equal to the amount so paid by
the Agent. In the event the Borrower fails to reimburse the Agent for the full
amount of any drawing under any Letter of Credit by 2:00 p.m., Pittsburgh time,
on the Drawing Date, the Agent will promptly notify each Bank thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Banks under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Additional Loan] other than any notice requirements. Any
notice given by the Agent pursuant to this Section 2.9.3.2 may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

2.9.3.3 Each Bank shall upon any notice pursuant to Section 2.9.3.2 make
available to the Agent an amount in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Banks
shall (subject to Section 2.9.3.4) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Bank so notified fails to make available to the Agent for the account of the
Agent the amount of such Bank’s Ratable Share of such amount by no later than
2:00 p.m., Pittsburgh time on the Drawing Date, then interest shall accrue on
such Bank’s obligation to make such payment, from the Drawing Date to the date
on which such Bank makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three days following the Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Loans under
the Revolving Credit Base Rate Option on and after the fourth day

 

25



--------------------------------------------------------------------------------

following the Drawing Date. The Agent will promptly give notice of the
occurrence of the Drawing Date, but failure of the Agent to give any such notice
on the Drawing Date or in sufficient time to enable any Bank to effect such
payment on such date shall not relieve such Bank from its obligation under this
Section 2.9.3.3.

2.9.3.4 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.2, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrower shall be
deemed to have incurred from the Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Bank’s payment to the Agent pursuant to Section 2.9.3.3 shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Bank in
satisfaction of its participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Agent under the Letter of Credit with respect to which any Bank has made a
Participation Advance to the Agent, or (ii) in payment of interest on such a
payment made by the Agent under such a Letter of Credit, the Agent will pay to
each Bank, in the same funds as those received by the Agent, the amount of such
Bank’s Ratable Share of such funds, except the Agent shall retain the amount of
the Ratable Share of such funds of any Bank that did not make a Participation
Advance in respect of such payment by Agent.

2.9.4.2 If the Agent is required at any time to return to any Loan Party, or to
a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent
pursuant to Section 2.9.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Bank to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, the Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

26



--------------------------------------------------------------------------------

2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations.

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the Agent upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9.7 under all circumstances,
including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Bank may have against the Agent or any of its Affiliates, the Borrower or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests], 2.6
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Banks to make Participation Advances
under Section 2.9.3;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Bank against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Bank may have at any time against a beneficiary,
successor beneficiary, any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Agent or its Affiliates or any Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Agent or any of the
Agent’s Affiliates has been notified thereof;

 

27



--------------------------------------------------------------------------------

(vi) payment by the Agent or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Agent shall have furnished such Loan Party a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity.

In addition to amounts payable as provided in Section 10.5 [Reimbursement of
Agent by Borrower, Etc.], the Borrower hereby agrees to protect, indemnify, pay
and save harmless the Agent and any of Agent’s Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final judgment
of a court of competent jurisdiction or (B) the wrongful dishonor by the Agent
or any of Agent’s Affiliates of a proper demand for payment

 

28



--------------------------------------------------------------------------------

made under any Letter of Credit, except if such dishonor resulted from any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or governmental authority (all such acts or omissions herein
called “Governmental Acts”).

2.9.9 Liability for Acts and Omissions.

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent’s Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Agent’s or the Agent’s
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Agent from liability for the Agent’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Agent or the Agent’s
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (iv) may honor any

 

29



--------------------------------------------------------------------------------

drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Agent or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject to
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Bank.

2.10 Increase in Commitments.

(i) Increasing Lenders and New Lenders. The Borrower may, at any time, request
that (1) the current Lenders increase their Revolving Credit Commitments (any
current Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

(ii) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(iii) Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase (the “Revolving Credit Commitment Increase
Date”) after giving effect to such increase.

(iv) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $300,000,000.

(v) Minimum Revolving Credit Commitments. After giving effect to such increase,
the amount of the Revolving Credit Commitments provided by each of the New
Lenders and each of the Increasing Lenders shall be the lesser of $25,000,000 or
the maximum amount available under Section 2.10(iv); and

(vi) Resolutions; Opinion. The Borrower shall deliver to the Agent on or before
the Revolving Credit Commitment Increase Date the following documents in a form
reasonably acceptable to the Agent: (1) certifications of its corporate
secretary with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved

 

30



--------------------------------------------------------------------------------

by the Borrower, and (2) an opinion of counsel addressed to the Agent and the
Lenders addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Borrower.

(vii) Notes. The Borrower shall execute and deliver (1) to each Increasing
Lender a replacement Note reflecting the new amount of such Increasing Lender’s
Revolving Credit Commitment after giving effect to the increase (and the prior
Note issued to such Increasing Lender shall be deemed to be terminated) and
(2) to each New Lender a Note reflecting the amount of such New Lenders’
Revolving Credit Commitment.

(viii) Approval of New Lenders. Any New Lender shall be subject to the approval
of the Agent and the Borrower.

(ix) Increasing Lenders. The Increasing Lenders shall confirm their agreement to
increase their Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Agent, signed by them and the Borrower and delivered to
the Agent at least five (5) days before the Revolving Credit Commitment Increase
Date.

(x) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 1.1(L)(2) pursuant to which such New Lender
shall join and become a party to this Agreement and the other Loan Documents
with a Revolving Credit Commitment in the amount set forth in such Lender
Joinder (the “Lender Joinder”).

3. [INTENTIONALLY OMITTED]

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option, Euro-Rate
Option or the PNC Quoted Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche, provided that there
shall not be at any one time outstanding more than eight (8) Borrowing Tranches
in the aggregate among all of the Loans. If at any time the designated rate
applicable to any Loan made by any Bank exceeds such Bank’s highest lawful rate,
the rate of interest on such Bank’s Loan shall be limited to such Bank’s highest
lawful rate.

4.1.1 Revolving Credit Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

 

31



--------------------------------------------------------------------------------

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

4.1.2 Swing Loan Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Swing Loans:

(i) Swing Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) PNC Quoted Rate Option: A fixed rate per annum computed on the basis of a
year of 365 or 366 days, as the case may be, equal to such interest rate as
offered and determined by PNC, in its sole discretion, pursuant to Section 2.5.2
hereof, such interest rate to remain in effect from the time the PNC Quoted Rate
Option is elected until the following Business Day.

4.1.3 Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

4.1.4 Change in Fees or Interest Rates.

If the Applicable Margin, the Applicable Facility Fee Rate or the Applicable
Letter of Credit Fee Rate is increased or reduced with respect to any period for
which the Borrower has already paid interest, Facility Fees or Letter of Credit
Fees, the Agent shall recalculate the interest, Facility Fees or Letter of
Credit Fees due from or to the Borrower and shall, within fifteen (15) Business
Days after the Borrower notifies the Agent of such increase or decrease, give
the Borrower and the Banks notice of such recalculation.

4.1.4.1 Any additional interest or Facility Fee or Letter of Credit Fee due from
the Borrower shall be paid to the Agent for the account of the Banks on the next
date on which an interest or fee payment is due; provided, however, that if
there are no Loans outstanding or if no Loans are due and payable, such
additional interest, or Facility Fee or Letter of Credit Fee shall be paid
promptly after receipt of written request for payment from the Agent.

4.1.4.2 Any interest, Facility Fee or Letter of Credit Fee refund due to the
Borrower shall be credited against payments otherwise due from the Borrower on
the next interest or fee payment due date or, if the Loans have been repaid and
the Banks are no longer

 

32



--------------------------------------------------------------------------------

committed to lend under this Agreement, the Banks shall pay the Agent for the
account of the Borrower such interest, Facility Fee or Letter of Credit Fee
refund not later than five Business Days after written notice from the Agent to
the Banks.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro-Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Euro-Rate Loans shall be in integral multiples of
$50,000 and not less than $5,000,000.

4.2.2 Renewals.

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

4.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum.

4.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional 2% per annum from the time
such Obligation becomes due and payable and until it is paid in full.

4.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Banks are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.

 

33



--------------------------------------------------------------------------------

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Agent shall
have the rights specified in Section 4.4.3.

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Bank
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

then the Agent shall have the rights specified in Section 4.4.3.

4.4.3 Agent’s and Bank’s Rights.

In the case of any event specified in Section 4.4.1 above, the Agent shall
promptly so notify the Banks and the Borrower thereof, and in the case of an
event specified in Section 4.4.2 above, such Bank shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Banks and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Banks, in the case of such notice given by
the Agent, or (B) such Bank, in the case of such notice given by such Bank, to
allow the Borrower to select, convert to or renew a Euro-Rate Option shall be
suspended until the Agent shall have later notified the Borrower, or such Bank
shall have later notified the Agent, of the Agent’s or such Bank’s, as the case
may be,

 

34



--------------------------------------------------------------------------------

determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Agent makes a determination under
Section 4.4.1 and the Borrower has previously notified the Agent of its
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Bank notifies the Agent
of a determination under Section 4.4.2, the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.6.2 [Indemnity], as to
any Loan of the Bank to which a Euro-Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.4 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.5 Selection of Interest Rate Options.

4.5.1 If the Borrower fails to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the Euro-Rate Option at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed
to have converted such Borrowing Tranche to the Revolving Credit Base Rate
Option commencing upon the last day of the existing Interest Period. If an Event
of Default shall occur and be continuing, the Agent shall limit the Borrower to
the Base Rate Option hereunder; provided, however, that, unless the Loans have
been accelerated hereunder, such limitation with respect to the Euro-Rate
Portion shall not be effective until the expiration of any applicable Euro-Rate
Interest Period.

4.5.2 If the Borrower fails to select an Interest Rate Option in accordance with
the provisions of Section 4.1 for any Swing Loan to which the PNC Quoted Rate
applies before the PNC Quoted Rate Option expires, the Borrower shall be deemed
to have converted such loan to the Base Rate Option otherwise available with
respect to such Swing Loan, commencing immediately upon the expiration of the
PNC Quoted Rate Option.

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Facility Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh
time or, with respect to payments to be in respect of principal of Swing Loans,
3:00 p.m., Pittsburgh time, in each case on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue. Such
payments shall be made to the Agent at the Principal Office for the ratable
accounts of the Banks with respect to the Loans in U.S. Dollars and in
immediately available funds, and the Agent shall promptly distribute such
amounts to the Banks in immediately available funds, provided that in the event
payments are received by 11:00 a.m., Pittsburgh time, by the Agent with respect
to the Loans and such payments are not

 

35



--------------------------------------------------------------------------------

distributed to the Banks on the same day received by the Agent, the Agent shall
pay the Banks the Federal Funds Effective Rate with respect to the amount of
such payments for each day held by the Agent and not distributed to the Banks.
The Agent’s and each Bank’s statement of account, ledger or other relevant
record shall, in the absence of manifest error, be conclusive as the statement
of the amount of principal of and interest on the Loans and other amounts owing
under this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Banks.

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Facility Fees, Letter of Credit Fees, or other fees (except for the Agent’s Fee)
or amounts due from the Borrower hereunder to the Banks with respect to the
Loans, shall (except as provided in Section 4.4.3 [Agent’s and Bank’s Rights] in
the case of an event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.],
5.4.2 [Replacement of a Bank] or 5.6 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Loans outstanding from
each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank.

5.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option or the PNC Quoted Rate Option
applies shall be due and payable in arrears on the first Business Day of each
January, April, July and October after the date hereof and on the Expiration
Date or upon acceleration of the Notes. Interest on Loans to which the Euro-Rate
Option applies shall be due and payable on the last Business Day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the first Business Day after the end of each third
month during such period and on the Expiration Date or upon acceleration of the
Notes.

5.4 Voluntary Prepayments.

5.4.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.4.2 below or in Section 5.6 [Additional Compensation in Certain
Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies,

(iii) on the date specified in a notice by any Bank pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

 

36



--------------------------------------------------------------------------------

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Loans setting forth the following
information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment between the
Revolving Credit Loans and

(z) the total principal amount of such prepayment, which shall not be less than
$100,000 for any Swing Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Agent’s and Bank’s rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Banks under Section 5.6.2 [Indemnity].

5.4.2 Replacement of a Bank.

In the event any Bank (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, or (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), then the Borrower
shall have the right at its option, with the consent of the Agent, which shall
not be unreasonably withheld, to prepay the Loans of such Bank in whole,
together with all interest accrued thereon, and terminate such Bank’s Commitment
within ninety (90) days after (x) receipt of such Bank’s notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.] or 5.6.1 [Increased Costs, Etc.],
(y) the date such Bank has failed to fund Revolving Credit Loans because the
making of such Loans would contravene Law applicable to such Bank, or (z) the
date such Bank became subject to the control of an Official Body, as applicable;
provided that the Borrower shall also pay to such Bank at the time of such
prepayment any amounts required under Section 5.6 [Additional Compensation in
Certain Circumstances] and any accrued interest due on such amount and any
related fees; provided, however, that the Commitment of such Bank shall be
provided by one or more of the remaining Banks or a replacement bank acceptable
to the Agent and, so long as no Event of Default or Potential Default exists,
the Borrower; provided, further, the remaining Banks shall have no obligation
hereunder to increase their Commitments. Notwithstanding the foregoing, the
Agent may only be replaced subject to the requirements of Section 10.14
[Successor Agent] and provided that all Letters of Credit have expired or been
terminated or replaced.

 

37



--------------------------------------------------------------------------------

5.4.3 Change of Lending Office.

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.4.2 [Illegality, Etc.] or 5.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section 5.4.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Agent or any Bank provided in this
Agreement.

5.5 Settlement Date Procedures.

In order to minimize the transfer of funds between the Banks and the Agent, the
Borrower may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans
as provided in Section 2.1.2 during the period between Settlement Dates. Not
later than 1:00 p.m. Pittsburgh time on each Settlement Date, the Agent shall
notify each Bank of its Ratable Share of the Loans (including both the Swing
Loans made by the Agent and the Revolving Credit Loans made by the Banks). Prior
to 3:00 p.m. Pittsburgh time on such Settlement Date, each Bank shall pay to the
Agent the amount equal to the positive difference, if any, between its Ratable
Share of the Revolving Credit Loans and Swing Loans and its Revolving Credit
Loans, and the Agent shall pay to each Bank its Ratable Share of all payments
made by the Borrower to the Agent with respect to the Revolving Credit Loans.
The Agent shall also effect settlement in accordance with the foregoing sentence
on the proposed Borrowing Dates for Revolving Credit Loans. These settlement
procedures are established solely as a matter of administrative convenience, and
nothing contained in this Section 5.5 shall relieve the Banks of their
obligations to fund Revolving Credit Loans on dates other than a Settlement Date
pursuant to Section 2.6.3. The Agent may at any time at its option for any
reason whatsoever require each Bank to pay immediately to the Agent such Bank’s
Ratable Share of the outstanding Revolving Credit Loans and Swing Loan; provided
the principal amount of such Bank’s Revolving Credit Loans shall not exceed its
Revolving Credit Commitment minus its Ratable Share of the Letter of Credit
Outstanding; provided, further, nothing in this Section 5.5 shall require the
Banks to fund any Revolving Credit Loan bearing interest at the Euro-Rate on a
date other than in accordance with Section 2.6.1.

5.6 Additional Compensation in Certain Circumstances.

5.6.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Bank to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Facility Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Bank),

 

38



--------------------------------------------------------------------------------

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Bank, or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s capital, taking into consideration such Bank’s customary policies with
respect to capital adequacy) by an amount which such Bank in its sole discretion
deems to be material, such Bank shall from time to time notify the Borrower and
the Agent of the amount determined in good faith (using any averaging and
attribution methods employed in good faith) by such Bank to be necessary to
compensate such Bank for such increase in cost, reduction of income, additional
expense or reduced rate of return. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrower to such Bank ten (10) Business Days after such notice is given.

5.6.2 Indemnity.

In addition to the compensation required by Section 5.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Bank against all liabilities, losses or
expenses (including loss of margin, any loss or expense incurred in liquidating
or employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Bank to fund or maintain Loans subject to a
Euro-Rate Option) which such Bank sustains or incurs as a consequence of any

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.4 [Voluntary Prepayments], or

 

39



--------------------------------------------------------------------------------

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Facility Fee or any other amount due hereunder.

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such Bank
ten (10) Business Days after such notice is given.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Banks as follows:

6.1.1 Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in its jurisdiction of
organization and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary.

6.1.2 Subsidiaries.

Schedule 6.1.2 states the name of each of the Loan Parties and their
Subsidiaries, its jurisdiction of incorporation, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares, Partnership Interests or LLC Interests except as
indicated on Schedule 6.1.2. Other than Foreign

 

40



--------------------------------------------------------------------------------

Subsidiaries, Regulated Subsidiaries, less than wholly-owned Subsidiaries over
which the Borrower does not maintain control as permitted by
Section 8.2.4(iii)(B) or Passport Research, Ltd., all Subsidiaries of the
Borrower on the Closing Date are Guarantors under the Guaranty Agreement.

6.1.3 Power and Authority.

Each Loan Party and each Subsidiary of a Loan Party has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party or any Subsidiary of
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party or Subsidiary on
the required date of delivery of such Loan Document. This Agreement and each
other Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party or Subsidiary which is or will be a party thereto
on and after its date of delivery thereof, enforceable against such Loan Party
or Subsidiary in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

6.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party or any Subsidiary of any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or Subsidiary or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries.

6.1.6 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate is reasonably likely to result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which may result in any Material Adverse Change.

 

41



--------------------------------------------------------------------------------

6.1.7 Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. The tangible and intangible personal property relating to facilities and
computers of the Loan Parties and their Subsidiaries (including the leases,
computer software and aircraft) are held by one or more wholly owned Guarantors.
All leases of property by the Loan Parties and their Subsidiaries are in full
force and effect.

6.1.8 Financial Statements.

The Borrower has delivered to the Agent copies of the audited consolidated
financial statements for the Borrower and its Consolidated Subsidiaries for
fiscal year 2005 (the “Audited Statements”). In addition, the Borrower has
delivered to the Agent copies of the unaudited interim financial statements for
the Borrower and its Consolidated Subsidiaries for and as of the end of the
fiscal quarter ended June 30, 2006 (the “Interim Statements”) (the Audited and
Interim Statements being collectively referred to as the “Historical
Statements”). The Historical Statements are correct and complete and fairly
represent the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as of their dates and the consolidated results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the Interim
Statements) to normal year-end audit adjustments. None of the Borrower or its
Consolidated subsidiaries has any significant liabilities, contingent or
otherwise, or material forward or long-term commitments that are not disclosed
in the Historical Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any of the Borrower or its Consolidated subsidiaries which may cause a Material
Adverse Change. Since December 31, 2005, there has been no Material Adverse
Change.

6.1.9 Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

6.1.9.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 2.8.

6.1.9.2 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any

 

42



--------------------------------------------------------------------------------

margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund Indebtedness originally incurred for such
purpose, or for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties or any Subsidiary of any
Loan Party holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of any Loan Party or Subsidiary of any
Loan Party are or will be represented by margin stock.

6.1.9.3 Section 20 Subsidiaries.

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

6.1.10 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Banks prior to or at the date hereof in connection with the
transactions contemplated hereby.

6.1.11 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period.

6.1.12 Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party or any Subsidiary of
any Loan Party, except for consents which shall have been obtained on prior to
the Closing Date.

 

43



--------------------------------------------------------------------------------

6.1.13 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

6.1.14 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.

6.1.15 Insurance.

All insurance policies and other bonds to which any Loan Party or Subsidiary of
any Loan Party is a party are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

6.1.16 Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

6.1.17 Material Contracts; Burdensome Restrictions.

All material contracts relating to the business operations of each Loan Party
and each Subsidiary of each Loan Party are valid, binding and enforceable upon
such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder, to
the Loan Parties’ knowledge, with respect to parties other than such Loan Party
or Subsidiary. None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change.

 

44



--------------------------------------------------------------------------------

6.1.18 Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” Each Fund that constitutes an
“investment company” is in compliance in all material respects with all
requirements applicable to an “investment company” under the Investment Company
Act. None of the Loan Parties is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

6.1.19 Plans and Benefit Arrangements.

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA. All Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
applicable Law.

(ii) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any material withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
other member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

6.1.20 Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations,

 

45



--------------------------------------------------------------------------------

minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would constitute a
Material Adverse Change. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties or any of their Subsidiaries which in any
case would constitute a Material Adverse Change.

6.1.21 Environmental Matters.

None of the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, including but not limited to those from any Official
Body or private Person alleging that such Loan Party or Subsidiary or any prior
owner, operator or occupant of any of the Property is a potentially responsible
party under the Comprehensive Environmental Response, Cleanup and Liability Act,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq. or any analogous state or local Law, and none of the Loan
Parties has any reason to believe that such an Environmental Complaint might be
received. There are no pending or, to any Loan Party’s knowledge, threatened
Environmental Complaints relating to any Loan Party or Subsidiary of any Loan
Party or, to any Loan Party’s knowledge, any prior owner, operator or occupant
of any of the Properties pertaining to, or arising out of, any Contamination or
violations of Environmental Laws or Required Environmental Permits.

6.1.22 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.

6.1.23 Anti-Terrorism Laws.

6.1.23.1 General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

6.1.23.2 Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

46



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

6.1.24 Existing Business.

The Loan Parties and their Subsidiaries are currently engaged in the business of
providing investment advisory, administration, distribution and other services
to Funds.

6.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, unless any such Schedules have become outdated or incorrect in
any material and adverse respect, the Borrower may provide such revisions or
updates on a quarterly basis at the same time as the Borrower delivers its
quarterly compliance certificate in accordance with Section 8.3.4; provided,
further, that no Schedule that has become outdated or incorrect in any material
and adverse respect shall be deemed to have been amended, modified or superseded
by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby.

 

47



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Bank to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

7.1 First Loans and Letters of Credit.

On the Closing Date:

7.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Bank a
certificate of the Borrower, dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of the Borrower, to each such effect.

7.1.2 Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Secretary or an Assistant Secretary of
each of the Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party and each Subsidiary of each Loan Party
in connection with this Agreement and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
and each Subsidiary of each Loan Party for purposes of this Agreement and the
true signatures of such officers, on which the Agent and each Bank may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party and each Subsidiary of each Loan Party in each state where
organized; provided such certifications of state officials shall not be required
for Foreign Subsidiaries.

 

48



--------------------------------------------------------------------------------

7.1.3 Delivery of Loan Documents.

The Guaranty Agreement, Notes, and Intercompany Subordination Agreement shall
have been duly executed and delivered to the Agent for the benefit of the Banks.

7.1.4 Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Bank a written
opinion of Kirkpatrick & Lockhart Nicholson Graham LLP, counsel for the Loan
Parties (who may rely on the opinions of such other counsel as may be acceptable
to the Agent), dated the Closing Date and in form and substance satisfactory to
the Agent and its counsel:

(i) as to the matters set forth in Exhibit 7.1.4; and

(ii) as to such other matters incident to the transactions contemplated herein
as the Agent may reasonably request.

7.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

7.1.6 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Banks to the extent not previously paid the Facility
Fees, all other commitment and other fees accrued through the Closing Date and
the costs and expenses for which the Agent and the Banks are entitled to be
reimbursed.

7.1.7 Consents.

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

7.1.8 Officer’s Certificate Regarding MACs.

Since December 31, 2005, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower
to each such effect.

7.1.9 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Banks.

 

49



--------------------------------------------------------------------------------

7.1.10 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

7.1.11 Termination of Existing Credit Agreement.

The Second Amended and Restated Credit Agreement dated as of January 22, 2002 by
and among the Borrower, the Banks set forth therein and the Agent, as amended,
shall be terminated and of no further force and effect.

7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 6 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks; and the Borrower
shall have delivered to the Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

8.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7 [Dispositions of
Assets or Subsidiaries].

 

50



--------------------------------------------------------------------------------

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.

8.1.3 Maintenance of Insurance.

The Loan Parties shall maintain and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties and the
business and properties of its Subsidiaries against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts acceptable to Agent and will deliver
evidence thereof to Agent. The Loan Parties shall cause, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Agent, Agent, for the benefit of Agent and Banks, to be named as additional
insured in the case of all liability insurance.

8.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

8.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

8.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Banks to

 

51



--------------------------------------------------------------------------------

visit and inspect any of its properties and to examine and make excerpts from
its books and records and discuss its business affairs, finances and accounts
with its officers, all in such reasonable detail and at such reasonable times
and as often as any of the Banks may reasonably request, provided that each Bank
shall provide the Borrower with reasonable notice prior to any visit or
inspection. In the event any Bank desires to conduct an audit of any Loan Party,
such Bank shall make a reasonable effort to conduct such audit contemporaneously
with any audit to be performed by the Agent.

8.1.7 Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8 Plans and Benefit Arrangements.

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

8.1.9 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

8.1.10 Ownership of Subsidiaries.

Except (i) with respect to Passport Research Ltd. and Federated MDTA LLC in each
of which at least 50% ownership is maintained and (ii) as permitted pursuant to
Section 8.2.7 or, with respect to Subsidiaries created or acquired in the
future, Section 8.2.4(iii), the Borrower shall keep and maintain 100% ownership
and control of each of its Subsidiaries.

8.1.11 New Subsidiaries.

The Loan Parties shall cause each Subsidiary created or acquired by any of the
Loan Parties after the date hereof to enter into the Intercompany Subordination
Agreement and, other than Foreign Subsidiaries, Regulated Subsidiaries or less
than wholly-owned

 

52



--------------------------------------------------------------------------------

Subsidiaries over which the Borrower does not maintain control as permitted by
Section 8.2.4(iii)(B), this Agreement and the Guaranty Agreement and shall cause
to be delivered a legal opinion of such outside counsel reasonably acceptable to
the Agent and its counsel in form and substance satisfactory to the Agent and
its counsel as to the matters set forth on Exhibit 1.1(L)(2).

8.1.12 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party or any Subsidiary of any Loan Party to any other Loan
Party or any Subsidiary of any Loan Party to be subordinated pursuant to the
terms of the Intercompany Subordination Agreement.

8.1.13 Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to Banks any certification or
other evidence as reasonably requested from time to time by any Bank in its sole
discretion, confirming Borrower’s compliance with this Section 8.1.13.

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

8.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness pursuant to capitalized leases made under usual and customary
terms in the ordinary course of business and Indebtedness secured solely by
Purchase Money Security Interests not exceeding in the case of any Indebtedness
under this clause (ii) at any one time in the aggregate $50,000,000;

 

53



--------------------------------------------------------------------------------

(iii) existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on Schedule
8.2.1);

(iv) any short-term Indebtedness under securities clearing arrangements secured
by or for which marketable securities and related cash balances with customary
loan-to-value ratios are available to repay such Indebtedness;

(v) Indebtedness of a Loan Party or any Subsidiary of any Loan Party to another
Loan Party or any Subsidiary of any Loan Party which is subordinated in
accordance with the provisions of Section 8.1.12 [Subordination of Intercompany
Loans; or

(vi) unsecured Indebtedness so long as after giving effect to such Indebtedness
the Loan Parties remain in pro forma compliance with the financial covenants
contained in Sections 8.2.14 and 8.2.15.

8.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

8.2.3 Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and the Subsidiaries of the Loan Parties
permitted under Section 8.2.1, (ii) the guarantee by the Loan Parties of
obligations of other Loan Parties (other than any Subsidiary which is not wholly
owned) to third parties, which obligations are incurred in the ordinary course
of such Loan Parties’ and the Subsidiaries’ business consistent with industry
practice and not otherwise forbidden by this Agreement; provided that, except
for Limited Investments, in no event shall the Loan Party or any Subsidiary of
any Loan Party become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of the Special Purpose Subsidiaries, and (iii) the guarantee by the
Loan Parties of Indebtedness of Subsidiaries which are not wholly owned by a
Loan Party or Indebtedness of other Persons provided that the aggregate amount
of Indebtedness that is guaranteed by all of the Loan Parties pursuant to this
clause (iii) shall not exceed, at any one time, $25,000,000.

8.2.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest

 

54



--------------------------------------------------------------------------------

(whether general or limited) or limited liability company interest in, or any
other investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

(i) loans and investments as set forth on Schedule 8.2.4 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on Schedule
8.2.4);

(ii) investments in wholly owned Subsidiaries existing on the date hereof and
wholly owned Subsidiaries hereafter created or acquired, provided the Borrower
and each of its Subsidiaries shall comply with the requirements of
Section 8.1.11;

(iii) investments in (A) Subsidiaries, which are less than wholly owned, but
over which the Borrower maintains control, and (B) corporate entities in which
the Borrower does not maintain control but for which none of the Loan Parties
has any liability greater than its initial investment in such entity and where
the activities in which such entity engages are consistent with the activities
set forth in Section 6.1.24, provided, that the investments permitted by clause
(B) of this Section 8.2.4(iii) shall not exceed $50,000,000 in the aggregate at
any time;

(iv) intercompany loans which are subordinated to the Loans pursuant to the
Intercompany Subordination Agreement,

(v) trade credit extended, and loans and advances extended to subcontractors or
suppliers, under usual and customary terms in the ordinary course of business;

(vi) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(vii) Permitted Investments;

(viii) loans, advances and investments in Subsidiaries existing on the date
hereof; and

(ix) Limited Investments in the Special Purpose Subsidiaries so long as the
Limited Investments in all Special Purpose Subsidiaries do not exceed $500,000
in the aggregate at any time.

8.2.5 Dividends and Related Distributions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, unless after giving effect to any such
dividend or other distribution (i) the Loan Parties remain in pro forma
compliance with the financial covenants contained in Sections 8.2.14 and 8.2.15
and (ii) the Loan Parties have an aggregate Liquidity of no less than
$10,000,000.

 

55



--------------------------------------------------------------------------------

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

(i) any Guarantor may liquidate into, merge or consolidate with a wholly owned
Subsidiary that is a Guarantor (other than the Borrower) and any wholly owned
Subsidiary which is not a Guarantor may liquidate into, merge or consolidate
with a wholly owned Subsidiary (so long as if the entity into which any
wholly-owned Subsidiary which is not a Guarantor is liquidating, merging or
consolidating is a Guarantor, it continues to be a Guarantor after the
liquidation, merger or consolidation); and

(ii) the Borrower or a Consolidated Subsidiary may effect an acquisition of the
capital stock or assets (tangible or intangible) of another person or persons,
so long as (A) such person is a company which engages in the mutual fund,
investment advisory, retirement plan servicing or financial services business or
a business related or ancillary to any of the foregoing, (B) if such person is a
public company, the acquisition is not hostile and (C) after giving effect to
such acquisition, no Event of Default or Potential Default shall exist or be
continuing and, with respect to acquisitions in which the Consideration is
greater than $25,000,000, five (5) days before the consummation of such
acquisition, the Borrower shall have provided to the Agent and the Banks pro
forma financial statements for the Borrower and the Consolidated Subsidiaries,
after giving effect to such acquisition, demonstrating such compliance.

The parties expressly acknowledge that Section 8.2.6 does not restrict the
acquisition of assets by a Fund in the ordinary course of business where no
liabilities are assumed by the Fund and the acquisition price consists of
trailer payments based on average net assets in the Fund from time to time but
in no event more than the Fund Fees received by any of the Loan Parties and
their Subsidiaries and such fees are paid out of the Fund itself or by any of
the Loan Parties and their Subsidiaries in accordance with normal business
practices.

8.2.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

(i) any sale, transfer or lease of assets by the Borrower or any wholly owned
Subsidiary to the Borrower or any other wholly owned Subsidiary that is a
Guarantor and any sale or transfer of Designated Assets by a Subsidiary of the
Borrower to another Subsidiary of the Borrower followed by an immediate transfer
to a Special Purpose Subsidiary, in

 

56



--------------------------------------------------------------------------------

connection with a securitization or other receivables sale transaction so long
as such transaction is non-recourse to any of the Loan Parties or any Special
Purpose Subsidiary (except for customary recourse provisions, including recourse
to the Designated Assets being sold or transferred);

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the Borrower’s or any Subsidiary’s business resulting
in after-tax proceeds (net of reasonable and customary expenses in connection
with such sale, transfer or lease);

(iii) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets; and

(iv) any sale or transfer of all of the capital stock or substantially all of
the assets of one or more Subsidiaries of the Borrower so long as, in any fiscal
year, (A) the assets of such sold or transferred Subsidiaries do not exceed 5%
of the total assets of the Borrower and the Consolidated Subsidiaries and (B) no
more than 5% of Consolidated EBITDA is attributable to such sold or transferred
Subsidiaries, in the case of clause (A), determined as of the most recent fiscal
quarter ending prior to such disposition and, in the case of clause (B),
determined as of the most recent four (4) fiscal quarters ending prior to such
disposition.

The Agent is expressly authorized by the Banks to release any Guarantor from the
Guaranty Agreement and any Subsidiary of the Borrower from the Intercompany
Subordination Agreement if (A) its capital stock or substantially all of the
assets are sold or transferred in accordance with Section 8.2.7(iv) above or
(B) it is liquidated in accordance with Section 8.2.6(i).

8.2.8 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are fully disclosed to the
Agent and is in accordance with all applicable Law.

8.2.9 Continuation of or Change in Business.

The enterprises represented by the Loan Parties and their Subsidiaries taken as
a whole shall continue to engage in their respective businesses substantially as
conducted and operated by the Loan Parties and their Subsidiaries during the
present fiscal year, and the Borrower shall not permit any material change in
such businesses (i.e., the mutual fund, investment advisory, retirement plan
servicing and financial services business, and the business of Federated Bank,
as such businesses exist on the date hereof or may exist in the future), either
directly or indirectly (including by means of loans and investments), and any
change must be in accordance with all applicable Law (including the Investment
Company Act); provided, that (i) the only activities in which the Special
Purpose Subsidiaries shall be permitted to engage are to finance broker
commissions with respect to the sale of proprietary or private label mutual

 

57



--------------------------------------------------------------------------------

funds administered or distributed by the Loan Parties and to hold stock of other
Special Purpose Subsidiaries, provided further (A) the Special Purpose
Subsidiaries shall not enter into any agreements which permit any cross-defaults
with any of the Loan Documents and (B) the Limited Investments in the Special
Purpose Subsidiaries by the Loan Parties are not greater than $500,000 in the
aggregate; and provided further (ii) the Borrower, FII Holdings, Inc. and
Federated Services Company shall not become registered as investment advisers or
broker-dealers. Notwithstanding the foregoing, nothing contained herein shall
serve to limit the ability of any Loan Party or any Subsidiary of any Loan Party
to change the principal location of its business.

8.2.10 Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA or otherwise violate
ERISA.

8.2.11 Fiscal Year; Accounting Methods.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
(i) change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or (ii) change from the accrual method of accounting.

8.2.12 Intercompany Transactions.

The Borrower shall not permit there to be any restriction on the dividends
payable by its Subsidiaries except as otherwise required by Law or this
Agreement. The Borrower shall not permit there to be any intercompany debt owing
by any Loan Party or any Subsidiary of a Loan Party to another Loan Party or
Subsidiary unless such debt is subordinated to the Loans pursuant to the
Intercompany Subordination Agreement. Except as permitted in Section 8.2.4, no
existing business or assets of the Loan Parties and their Subsidiaries shall be
transferred or otherwise diverted to or used for the benefit of any Subsidiaries
which are not wholly owned.

8.2.13 Change in Ownership.

The Borrower shall not permit any change in the ownership of the Class A Shares
except transfers of the Class A Shares may be made among the officers, directors
and employees of the Loan Parties and their respective families and affiliates.

 

58



--------------------------------------------------------------------------------

8.2.14 Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 2.0 to 1.0.

8.2.15 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated EBITDA to
consolidated interest expense for the four (4) fiscal quarters then ended of the
Borrower and its Consolidated Subsidiaries, calculated as of the end of any
fiscal quarter, to be less than 4.0 to 1.0.

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Banks:

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

8.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, retained earnings and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

 

59



--------------------------------------------------------------------------------

8.3.3 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower,
in the form of Exhibit 8.3.3, to the effect that, except as described pursuant
to Section 8.3.4 [Notice of Default], (i) the representations and warranties of
the Borrower contained in Section 6 and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 8.2 [Negative
Covenants].

8.3.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which the such Loan Party proposes to take with
respect thereto.

8.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or any of the Funds which
involve a claim or series of claims in excess of $25,000,000 or which if
adversely determined would constitute a Material Adverse Change.

8.3.6 Certain Events.

Written notice to the Agent of (i) any sale or other transfer of assets as
permitted under subsections (i), (ii), (iii) or (iv) of Section 8.2.7, (ii) any
merger, acquisition, consolidation or liquidation permitted under Section 8.2.6,
(iii) the creation or acquisition of any new Subsidiaries or investment in any
other corporate entity, such notice to be delivered to the Agent within five
(5) Business Days after occurrence of such event or consummation of such
transaction(s), and in the case of the creation or acquisition of a new
Subsidiary or investment in any other corporate entity, accompanied by the items
specified in Section 8.1 to be delivered within thirty (30) calendar days after
the creation or acquisition of a new Subsidiary or investment in any other
corporate entity. Written notice to the Agent of any sale or other transfer of
assets as permitted under Section 8.2.7(i) shall be given on a quarterly basis
at the same time that quarterly financial statements are required to be
delivered under Section 8.3.1.

 

60



--------------------------------------------------------------------------------

8.3.7 Other Notices, Reports and Information.

Promptly upon their becoming available to the Borrower, (i) any material and
adverse reports including management letters submitted to any of the Loan
Parties by independent accountants in connection with any annual, interim or
special audit, (ii) any reports or notices distributed by any of the Loan
Parties to its shareholders and not filed with the Securities and Exchange
Commission, on a date no later than the date supplied to the shareholders,
(iii) upon request, periodic reports filed by any of the Loan Parties with the
Securities and Exchange Commission, (iv) periodic reports of examination by the
Securities and Exchange Commission or the National Association of Securities
Dealers, Inc. of any of the Loan Parties which could reasonably be expected to
result in a Material Adverse Change and any responses thereto, (v) any Revenue
Agent’s Report and accompanying Statement of Income Tax Examination Changes and
any notice of assessment or deficiency by the IRS which could reasonably be
expected to result in a Material Adverse Change, and (vi) such other reports and
information as the Banks may from time to time reasonably request. The Borrower
shall also notify the Banks promptly of the enactment of any legislation or
adoption of any Law which may result in a Material Adverse Change.

8.3.8 Notices Regarding Plans and Benefit Arrangements.

8.3.8.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

 

61



--------------------------------------------------------------------------------

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

8.3.8.2 Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Bank each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.8.3 Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

8.3.9 Notices Regarding Special Purpose Subsidiaries.

Within five (5) Business Days after the creation of any new Special Purpose
Subsidiary, the Borrower shall provide written notice to the Agent of the
creation of any new Special Purpose Subsidiary, accompanied by the declaration
of trust, certificate or articles of incorporation, bylaws or other
organizational documents of the new Special Purpose Subsidiary.

8.3.10 Notice of Change in Debt Rating.

Within two (2) Business Days after Standard & Poor’s or Moody’s announces a
change in the Borrower’s Debt Rating, notice of such change. Borrower will
deliver together with such notice a copy of any written notification which
Borrower received from the applicable rating agency regarding such change of
Debt Rating.

 

62



--------------------------------------------------------------------------------

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1 Payments Under Loan Documents.

The Borrower shall (i) fail to pay any principal of any Loan, Reimbursement
Obligation or Letter of Credit Borrowing when due or (ii) shall fail to pay any
interest on any Loan, Reimbursement Obligation or Letter of Credit Borrowing or
any other amount owing hereunder or under the other Loan Documents within five
(5) Business Days after such interest or other amount becomes due in accordance
with the terms hereof or thereof;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Sections 8.2.5, 8.2.6, 8.2.7, 8.2.9, 8.2.13, 8.2.14 or
8.2.15.

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document (other
than as specifically set forth in any other subsection of this Section 9.1) and
such default shall continue unremedied for a period of fifteen (15) Business
Days after any of the Loan Parties becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of any of the Loan Parties as determined by the Agent in its
sole discretion).

9.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

63



--------------------------------------------------------------------------------

9.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be entered against any Loan Party or any Subsidiary of
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

9.1.7 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

9.1.8 Proceedings Against Assets.

Any of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

9.1.9 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $25,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

9.1.10 Insolvency.

Any Loan Party or any Subsidiary of a Loan Party ceases to be solvent or admits
in writing its inability to pay its debts as they mature;

9.1.11 Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event that the Agent determines
in good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the PBGC shall give notice of its intent to
institute proceedings to terminate any Plan or Plans or to appoint a trustee to
administer or

 

64



--------------------------------------------------------------------------------

liquidate any Plan; and, in the case of the occurrence of (i), (ii), (iii) or
(iv) above, the Agent determines in good faith that the amount of the Borrower’s
liability is likely to exceed 10% of its Consolidated Tangible Net Worth;
(v) the Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan; (vi) the Borrower or
any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under Section 307 of ERISA; (vii) the
Borrower or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan; (viii) the Borrower or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by the Borrower and the other members of the ERISA
Group;

9.1.12 Cessation of Business.

Any Loan Party or Subsidiary of a Loan Party is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

9.1.13 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.14 Voluntary Proceedings.

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property (other than voluntary liquidations permitted
under Section 8.2.6) or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any action in furtherance of any of the foregoing.

 

65



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 through 9.1.12 shall occur
and be continuing, the Banks and the Agent shall be under no further obligation
to make Loans or issue Letters of Credit, as the case may be, and the Agent may,
and upon the request of the Required Banks, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Obligations of the
Borrower to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Agent for the benefit of each Bank without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Agent, as cash collateral for its
Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent and the Banks,
and grants to the Agent and the Banks a security interest in, all such cash as
security for such Obligations (the requirement under clause (ii) is referred to
herein as “Cash Collateralize all Letters of Credit”). Upon the curing of all
existing Events of Default to the satisfaction of the Required Banks, the Agent
shall return such cash collateral to the Borrower; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.13 [Involuntary Proceedings]
or 9.1.14 [Voluntary Proceedings] shall occur, the Banks shall (a) be under no
further obligations to make Loans or issue Letters of Credit hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Obligations of the Borrower to the Banks
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived and (b) shall Cash Collateralize all Letters of Credit; and

9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not

 

66



--------------------------------------------------------------------------------

including funds held in custodian or trust accounts) with such Bank or
participant or such branch, Subsidiary or Affiliate. Such right shall exist
whether or not any Bank or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Guaranty or any
other security, right or remedy available to any Bank or the Agent; and

9.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and

9.2.5 Application of Proceeds; Collateral Sharing.

9.2.5.1 Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any other
remedy by the Agent, shall be applied as follows:

(i) first, to reimburse the Agent and the Banks for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Banks in connection with the
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.

9.2.6 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Banks shall, exercise all post-default rights
granted to the Agent and the Banks under the Loan Documents or applicable Law.

 

67



--------------------------------------------------------------------------------

10. THE AGENT

10.1 Appointment.

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Agent for such Bank under this Agreement and to execute and deliver or accept
on behalf of each of the Banks the other Loan Documents. Each Bank hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
shall be deemed irrevocably to authorize, the Agent to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
any other instruments and agreements referred to herein, and to exercise such
powers and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. PNC Bank agrees to act as the Agent on behalf of
the Banks to the extent provided in this Agreement.

10.2 Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation is exercised with reasonable care and does
not constitute a relinquishment of its duties as Agent) and, subject to
Sections 10.5 [Reimbursement of Agent by Borrower, Etc.] and 10.6, shall be
entitled to engage and pay for the advice or services of any attorneys,
accountants or other experts concerning all matters pertaining to its duties
hereunder and to rely upon any advice so obtained provided reasonable care is
used in the selection of the foregoing experts.

10.3 Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Bank; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement except as expressly set
forth herein. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Bank
expressly acknowledges (i) that the Agent has not made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Agent to any Bank; (ii) that it has made
and will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.

 

68



--------------------------------------------------------------------------------

10.4 Actions in Discretion of Agent; Instructions From the Banks.

The Agent agrees, upon the written request of the Required Banks (or such
greater number of Banks as may be required hereunder), to take or refrain from
taking any action of the type specified as being within the Agent’s rights,
powers or discretion herein, provided that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or applicable Law. In the
absence of a request by the Required Banks (or such greater number of Banks as
may be required hereunder), the Agent shall have authority, in its sole
discretion, to take or not to take any such action, unless this Agreement
specifically requires the consent of the Required Banks or all of the Banks. Any
action taken or failure to act pursuant to such instructions or discretion shall
be binding on the Banks, subject to Section 10.6 [Exculpatory Provisions, Etc.].
Subject to the provisions of Section 10.6, no Bank shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks (or such greater number of Banks as may be required hereunder),
or if the consent of the Required Banks or all of the Banks is not specifically
required by this Agreement, in the absolute discretion of the Agent.

10.5 Reimbursement and Indemnification of Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel, appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Agent’s gross negligence or willful misconduct, or if the
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which

 

69



--------------------------------------------------------------------------------

shall not be unreasonably withheld. In addition, the Borrower agrees to
reimburse and pay all reasonable out-of-pocket expenses of the Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

10.6 Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith including
pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Agent or any of their respective Subsidiaries against the
Agent, any Bank or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties, (for itself and on behalf of each of its Subsidiaries), the
Agent and each Bank hereby waive, release and agree never to sue upon any claim
for any such damages, whether such claim now exists or hereafter arises and
whether or not it is now known or suspected to exist in its favor. Each Bank
agrees that, except for notices, reports and other documents expressly required
to be furnished to the Banks by the Agent hereunder or given to the Agent for
the account of or with copies for the Banks, the Agent and each of its
directors, officers, employees, agents, attorneys or Affiliates shall not have
any duty or responsibility to provide any Bank with an credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

10.7 Reimbursement and Indemnification of Agent by Banks.

Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent

 

70



--------------------------------------------------------------------------------

hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Agent’s gross negligence or willful misconduct, or (b) if such Bank was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that such Bank shall remain liable to
the extent such failure to give notice does not result in a loss to the Bank),
or (c) if the same results from a compromise and settlement agreement entered
into without the consent of such Bank, which shall not be unreasonably withheld.
In addition, each Bank agrees promptly upon demand to reimburse the Agent (to
the extent not reimbursed by the Borrower and without limiting the Obligation of
the Borrower to do so) in proportion to its Ratable Share for all amounts due
and payable by the Borrower to the Agent in connection with the Agent’s periodic
audit of the Loan Parties’ books, records and business properties.

10.8 Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

10.9 Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”

10.10 Notices.

The Agent shall promptly send to each Bank a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof. The Agent shall promptly notify the
Borrower and the other Banks of each change in the Base Rate and the effective
date thereof.

10.11 Banks in Their Individual Capacities; Agent in its Individual Capacity.

With respect to its Revolving Credit Commitment and the Revolving Credit Loans
made by it and any other rights and powers given to it as a Bank hereunder or
under any of the other Loan Documents, the Agent shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not the Agent, and the term “Bank” and “Banks” shall, unless the context
otherwise indicates, include the Agent in its individual capacity. PNC Bank and
its Affiliates and each of the Banks and their respective Affiliates may,
without liability to account, except as prohibited herein, make loans to, issue
letters of credit for the account of, acquire equity interests in, accept
deposits from, discount drafts for, act as trustee

 

71



--------------------------------------------------------------------------------

under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Loan Parties and
their Affiliates, in the case of the Agent, as though it were not acting as
Agent hereunder and in the case of each Bank, as though such Bank were not a
Bank hereunder, in each case without notice to or consent of the other Banks.
The Banks acknowledge that, pursuant to such activities, the Agent or its
Affiliates may (i) receive information regarding the Loan Parties or any of
their Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of the Loan Parties or such Subsidiary or
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and other consideration
from the Loan Parties for services in connection with this Agreement and
otherwise without having to account for the same to the Banks.

10.12 Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

10.13 Equalization of Banks.

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 4.4.3 [Agent’s and Bank’s Rights], 5.4.2 [Replacement of a
Bank] or 5.6 [Additional Compensation in Certain Circumstances]. The Banks or
any such holder receiving any such amount shall purchase for cash from each of
the other Banks an interest in such Bank’s Loans in such amount as shall result
in a ratable participation by the Banks and each such holder in the aggregate
unpaid amount under the Notes, provided that if all or any portion of such
excess amount is thereafter recovered from the Bank or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Bank or the holder
making such purchase.

10.14 Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Banks (if the Agent is a Bank, the Agent’s Loans and
its Commitment shall be considered in determining whether the Required Banks
have requested such resignation) or required by Section 5.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not

 

72



--------------------------------------------------------------------------------

less than thirty (30) days’ prior written notice to the Borrower and the Banks.
If the Agent shall resign under this Agreement, then either (a) the Required
Banks shall appoint from among the Banks a successor agent for the Banks,
subject to the consent of the Borrower, such consent not to be unreasonably
withheld, or (b) if a successor agent shall not be so appointed and approved
within the thirty (30) day period following the Agent’s notice to the Banks of
its resignation, then the Agent shall appoint, with the consent of the Borrower,
such consent not to be unreasonably withheld, a successor agent who shall serve
as Agent until such time as the Required Banks appoint and the Borrower consents
to the appointment of a successor agent, provided, notwithstanding the
foregoing, the Borrower’s consent shall not be required if an Event of Default
is continuing. Upon its appointment pursuant to either clause (a) or (b) above,
such successor agent shall succeed to the rights, powers and duties of the
Agent, and the term “Agent” shall mean such successor agent, effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement. After the resignation of any
Agent hereunder, the provisions of this Section 10 shall inure to the benefit of
such former Agent and such former Agent shall not by reason of such resignation
be deemed to be released from liability for any actions taken or not taken by it
while it was an Agent under this Agreement.

10.15 Agent’s Fee.

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a letter (the “Agent’s Letter”) between the Borrower and
Agent, as amended from time to time.

10.16 Availability of Funds.

The Agent may assume that each Bank has made or will make the proceeds of a Loan
available to the Agent unless the Agent shall have been notified by such Bank on
or before the later of (1) the close of Business on the Business Day preceding
the Borrowing Date with respect to such Loan or two (2) hours before the time on
which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Agent by the Banks and whether such funding occurs before or
after the time on which Banks are required to deposit the proceeds of such Loan
with the Agent). The Agent may, in reliance upon such assumption (but shall not
be required to), make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Bank,
the Agent shall be entitled to recover such amount on demand from such Bank (or,
if such Bank fails to pay such amount forthwith upon such demand from the
Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(i) the Federal Funds Effective Rate during the first three (3) days after such
interest shall begin to accrue and (ii) the applicable interest rate in respect
of such Loan after the end of such three-day period.

 

73



--------------------------------------------------------------------------------

10.17 Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Bank whether in
respect of the Loans, fees or any other amounts due to the Banks under this
Agreement. In the event an error in computing any amount payable to any Bank is
made, the Agent, the Borrower and each affected Bank shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

10.18 No Reliance on Agent’s Customer Identification Program.

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

10.19 Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Agent and the Banks, and the Loan Parties shall
not have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
of the Loan Parties.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Banks, the Agent, acting on behalf of
all the Banks, and the Borrower, on behalf of the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Banks and the Loan Parties;
provided, that, without the written consent of all the Banks, no such agreement,
waiver or consent may be made which will:

 

74



--------------------------------------------------------------------------------

11.1.1 Increase of Commitment; Extension of Expiration Date.

Increase the amount of the Revolving Credit Commitment of any Bank hereunder
(except in accordance with Section 2.10) or extend the Expiration Date;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan, the Facility Fee or any other fee payable to
any Bank, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Facility Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Facility Fee or any other fee payable to any Bank;

11.1.3 Release of Guarantor.

Release any Guarantor from its Obligations under the Guaranty Agreement; or

11.1.4 Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Banks] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks, or change any requirement providing for the Banks or the Required Banks
to authorize the taking of any action hereunder; provided, further, that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Agent in its capacity as Agent or as the issuer of Letters of
Credit or Swing Loans shall be effective without the written consent of the
Agent; provided, further that, if in connection with any proposed waiver,
amendment or modification referred to in Sections 11.1.1 through 11.1.4 above of
this Section, the consent of the Required Banks is obtained but the consent of
one or more of such other Banks whose consent is required is not obtained (each
a “Non-Consenting Bank”), then the Borrower shall have the right to replace any
such Non-Consenting Bank with one or more replacement Banks pursuant to
Section 5.4.2 [Replacement of a Bank].

11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

75



--------------------------------------------------------------------------------

11.3 Reimbursement and Indemnification of Banks by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each Bank
(other than the Agent, as to which the Borrower’s Obligations are set forth in
Section 10.5 [Reimbursement of Agent By Borrower, Etc.]) and to save such Bank
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including fees and expenses of counsel for
each Bank except with respect to (a) and (b) below), incurred by such Bank
(a) in connection with the administration and interpretation of this Agreement,
and other instruments and documents to be delivered hereunder, (b) relating to
any amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Bank, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by such Bank hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (A) if
the same results from such Bank’s gross negligence or willful misconduct, or
(B) if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld. The Banks will attempt to
minimize the fees and expenses of legal counsel for the Banks which are subject
to reimbursement by the Borrower hereunder by considering the usage of one law
firm to represent the Banks and the Agent if appropriate under the
circumstances. The Borrower agrees unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Agent or any Bank to be payable in connection with
this Agreement or any other Loan Document, and the Borrower agrees
unconditionally to save the Agent and the Banks harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions.

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

76



--------------------------------------------------------------------------------

11.5 Funding by Branch, Subsidiary or Affiliate.

11.5.1 Notional Funding.

Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Bank without regard to such Bank’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Bank.

11.5.2 Actual Funding.

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 5.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

11.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6. Any Notice shall be effective:

 

77



--------------------------------------------------------------------------------

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

11.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.8 Governing Law.

Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

 

78



--------------------------------------------------------------------------------

11.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in Sections 8.1 [Affirmative
Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Sections 10.5
[Reimbursement of Agent by Borrower, Etc.], 10.7 [Reimbursement of Agent by
Banks, Etc.] and 11.3 [Reimbursement of Banks by Borrower; Etc.], shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Commitments.

11.11 Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Agent, the Borrower and the Guarantors and their respective
successors and assigns, except that neither the Borrower nor any Guarantor may
assign or transfer any of its rights and Obligations hereunder or any interest
herein. Each Bank may, at its own cost, make assignments of or sell
participations in all or any part of its Commitments and the Loans made by it to
one or more banks or other entities, subject to the consent of the Borrower and
the Agent with respect to any assignee, such consent not to be unreasonably
withheld, provided that (1) no consent of the Borrower shall be required (A) if
an Event of Default exists and is continuing, or (B) in the case of an
assignment by a Bank to an Affiliate of such Bank, and (2) any assignment by a
Bank to a Person other than an Affiliate of such Bank may not be made in amounts
less than the lesser of $5,000,000 or the amount of the assigning Bank’s
Commitment. In the case of an assignment, upon receipt by the Agent of the
Assignment and Assumption Agreement, the assignee shall have, to the extent of
such assignment (unless otherwise provided therein), the same rights, benefits
and obligations as it would have if it had been a signatory Bank hereunder, the
Commitments shall be adjusted accordingly, and upon surrender of any Note
subject to such assignment, the Borrower shall execute and deliver a new Note to
the assignee in an amount equal to the amount of the Revolving Credit Commitment
assumed by it and a new Revolving Credit Note to the assigning Bank in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Any Bank
which assigns any or all of its Commitment or Loans to a Person other than an
Affiliate of such Bank shall pay to the Agent a service fee in the amount of

 

79



--------------------------------------------------------------------------------

$3,500 for each assignment. In the case of a participation, the participant
shall only have the rights specified in Section 9.2.3 [Set-off] (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 11.1.1 [Increase of
Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Collateral or Guarantor]), all of such Bank’s obligations under this Agreement
or any other Loan Document shall remain unchanged, and all amounts payable by
any Loan Party hereunder or thereunder shall be determined as if such Bank had
not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 11.17 [Tax Withholding
Clause] relating to federal income tax withholding. Each Bank may furnish any
publicly available information concerning any Loan Party or its Subsidiaries and
any other information concerning any Loan Party or its Subsidiaries in the
possession of such Bank from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 11.12
[Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Bank of its obligations hereunder or under any other Loan Document.

11.12 Confidentiality.

11.12.1 General.

The Agent and the Banks each agree to keep confidential all information obtained
from any Loan Party or its Subsidiaries which is nonpublic and confidential or
proprietary in nature (including any information the Borrower specifically
designates as confidential), except as provided below, and to use such
information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Banks
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 11.11, and prospective assignees and
participants, (iii) to the extent requested by any bank regulatory authority or,
with notice to the Borrower (if legally permitted), as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure.

 

80



--------------------------------------------------------------------------------

11.12.2 Sharing Information With Affiliates of the Banks.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and, notwithstanding the use restriction contained in the first sentence of
Section 11.12.1, each of the Loan Parties hereby authorizes each Bank to share
any information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or affiliate of any Bank receiving
such information shall be bound by the provisions of Section 11.12.1 as if it
were a Bank hereunder. Such Authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Commitments.

11.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

11.14 Agent’s or Bank’s Consent.

Whenever the Agent’s or any Bank’s consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Bank shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

11.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

11.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS

 

81



--------------------------------------------------------------------------------

PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE. EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

11.17 Certifications From Banks and Participants.

11.17.1 Tax Withholding.

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Bank or assignee or participant of a
Bank) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as herein
defined) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Income Tax
Regulations (the “Regulations”); a statement described in § 1.871-14(c)(2)(v) of
the Regulations; or any other certificates under the Internal Revenue Code or
Regulations that certify or establish the status of a payee or beneficial owner
as a U.S. or foreign person. Each Bank, assignee or participant required to
deliver to the Borrower and the Agent a Withholding Certificate pursuant to the
first sentence of this Section shall deliver such valid Withholding Certificate
as follows: (A) each Bank which is a party hereto on the Closing Date shall
deliver such valid Withholding Certificate at least five (5) Business Days prior
to the first date on which any interest or fees are payable by the Borrower
hereunder for the account of such Bank; (B) each assignee or participant shall
deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless the Agent
in its sole discretion shall permit such assignee or participant to deliver such
valid Withholding Certificate less than five (5) Business Days before such date
in which case it shall be due on the date specified by the Agent). Each Bank,
assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to each of the Borrower and the Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Agent. Notwithstanding the submission of a Withholding Certificate claiming
a reduced rate of or exemption from U.S. withholding tax, the Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations. Further, the Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.

 

82



--------------------------------------------------------------------------------

11.17.2 USA Patriot Act.

(a) Each Bank or assignee or participant of a Bank that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

(b) Each Bank that is subject to the USA Patriot Act and the Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

11.18 Joinder of Parties to Loan Documents.

Any Subsidiary of the Borrower which is required to join the Loan Documents as a
party pursuant to Section 8.1.11 shall execute and deliver to the Agent (i) a
Loan Document Joinder in substantially the form attached hereto as
Exhibit 1.1(L)(2) pursuant to which it shall join as a party each of the
documents to which it is required to join pursuant to Section 8.1.11 and
(ii) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Loan Document Joinder and related documents to the Agent within five
(5) Business Days after the date of acquisition or creation of a new Subsidiary;
the date of creation of a new Subsidiary shall be the date of the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation, the
date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation.

[SIGNATURE PAGE FOLLOWS]

 

83



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 12 TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: FEDERATED INVESTORS, INC. By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Vice President GUARANTORS: FEDERATED
ADMINISTRATIVE SERVICES By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Sr. Vice President FEDERATED ADMINISTRATIVE
SERVICES, INC. By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Sr. Vice President FEDERATED INVESTMENT
MANAGEMENT COMPANY By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 12 TO CREDIT AGREEMENT]

 

FEDERATED GLOBAL INVESTMENT

MANAGEMENT CORP.

By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer

FEDERATED INVESTORS MANAGEMENT

COMPANY

By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Sr. Vice President FEDERATED INVESTMENT
COUNSELING By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer FEDERATED SERVICES COMPANY
By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Sr. Vice President

FEDERATED SHAREHOLDER SERVICES

COMPANY

By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 12 TO CREDIT AGREEMENT]

 

FII HOLDINGS, INC. By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Vice President FEDERATED PRIVATE ASSET
MANAGEMENT, INC. By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Treasurer RETIREMENT PLAN SERVICE COMPANY OF
AMERICA By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer FEDERATED ADVISORY SERVICES
COMPANY By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer FEDERATED EQUITY MANAGEMENT
COMPANY OF PENNSYLVANIA By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Asst. Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 12 TO CREDIT AGREEMENT]

 

FEDERATED MDTA TRUST By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Treasurer HBSS ACQUISITION CO. By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Treasurer FEDERATED MDTA LLC By:  

/s/ Denis McAuley III

Name:   Denis McAuley III Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 12 TO CREDIT AGREEMENT]

 

AGENT:

PNC BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:

 

/s/ Edward J. Chidiac

Name:

  Edward J. Chidiac

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 12 TO CREDIT AGREEMENT]

 

BANKS BANK OF AMERICA, NATIONAL ASSOCIATION

By:

 

/s/ Jorge Gil

Name:

  Jorge Gil

Title:

  Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 7 OF 12 TO CREDIT AGREEMENT]

 

CITIBANK, N.A. By:  

/s/ Matthew Nicholls

Name:   Matthew Nicholls Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 8 OF 12 TO CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, N.A.

By:  

/s/ Jeanne O’Connell Horn

Name:   Jeanne O’Connell Horn Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 9 OF 12 TO CREDIT AGREEMENT]

 

STATE STREET BANK AND TRUST COMPANY

By:  

/s/ James H. Reichert

Name:   James H. Reichert Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 10 OF 12 TO CREDIT AGREEMENT]

 

THE BANK OF NEW YORK

By:  

/s/ Michael Pensari

Name:   Michael Pensari Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 11 OF 12 TO CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:  

/s/ Joan Anderson

Name:   Joan Anderson Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 12 OF 12 TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas Doddridge

Name:   Thomas Doddridge Title:   Vice President